In a matrimonial action, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered January 20, 1999, as granted the defendant’s motion for a non-dissemination order and denied that branch of her cross motion which was for leave to depose a non-party witness.
Ordered that the order is modified by deleting the provision thereof granting the motion for a non-dissemination order and substituting therefor a provision denying that motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The court granted the defendant’s motion for a non-dissemination order, finding that “[t]here are children, albeit not infants, who may well be affected by the public airing of the issues in this litigation”. The court directed that the parties and their attorneys be “prohibited from disseminating information regarding this matrimonial action to the news media”.
The relief was not warranted under the circumstances presented. Orders restraining extrajudicial comments by the parties or their attorneys are not generally permitted unless there is a reasonable likelihood of the existence of serious threat to the right to a fair trial (see, Matter of National Broadcasting Co. v Cooperman, 116 AD2d 287, 292; Sheppard v Maxwell, 384 US 333). The defendant’s moving papers did not satisfy this standard.
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Krausman and McGinity, JJ., concur.